Exhibit 10.36

FIRST AMENDMENT (the “First Amendment”), dated as of October 19, 2009 to the
Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
November 10, 2008 among CDI Corp. (the “Company”), CDI Corporation (the
“Subsidiary Borrower” and collectively with the Company, the “Borrowers”), the
Guarantors and Lenders party thereto, and JPMorgan Chase Bank, N.A. a national
banking association for itself and as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Company has requested the Administrative Agent to modify the Credit
Agreement in order to extend the Commitment Termination Date and the
Administrative Agent is agreeable to such request;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:

1. Definitions. Except as otherwise stated, capitalized terms defined in the
Credit Agreement and used herein without definition shall have the respective
meanings assigned to them in the Credit Agreement.

2. Amendment to the Credit Agreement.

(a) Section 1.01, Defined Terms, is hereby amended by restating the definition
of “Commitment Termination Date” to read as follows:

“Commitment Termination Date” means December 9, 2009.

3. Representations and Warranties. To induce the Administrative Agent (on behalf
of the Lenders) to enter into this Amendment, each Borrower hereby represents
and warrants that:

(a) No Default or Event of Default has occurred and is continuing under the
Credit Agreement as of the date of this Amendment and after giving effect
thereto.

4. Effective Date. This Amendment shall become effective as of the date hereof
when the Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the parties hereto.

5. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original and all of which taken together shall
constitute a single instrument with the same effect as if the signatures thereto
and hereto were upon the same instrument.

6. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms and provisions of the Credit Agreement shall continue in full force
and effect, and all parties hereto shall be entitled to the benefits thereof.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth above.

 

CDI CORP. By:  

/s/ Mark A. Kerschner

Name:   Mark A. Kerschner Title:   Executive Vice President and CFO CDI
CORPORATION By:  

/s/ Mark A. Kerschner

Name:   Mark A. Kerschner Title:   Executive Vice President and CFO SUBSIDIARY
GUARANTORS: MANAGEMENT RECRUITERS INTERNATIONAL, INC. By:  

/s/ Mark A. Kerschner

Name:   Mark A. Kerschner Title:   Treasurer MRI CONTRACT STAFFING, INC. By:  

/s/ Joseph R. Seiders

Name:   Joseph R. Seiders Title:   Vice President JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent By:  

/s/ Devin T. Roccisano

Name:   Devin T. Roccisano Title:   Associate

 

2